DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to 108140606 , filed 11/08/2019.

Status of Claims
	Claims 1-14 are pending.
	Claims 5, 11, and 12 have been withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-7) in the reply filed on 04/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because each of the included embodiments include distinct connection and expansion structures (curved arms/square cross-sections) which would require separate searches and considerations.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statements filed on 12/23/2019, 08/12/2020, and 12/22/2020 have been considered by the examiner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is rendered indefinite by the requirement for the second pushing piece to be unable to move in an extension direction.  First the extension direction is not defined or referenced within the claims.  Additionally, since it is defined as being rotatably sleeved on the operative piece this implies that it can be rotated in at least 2 directions (clockwise and counter clockwise).  One of these directions would inherently be capable of interpreted as an extension direction.  Therefore, it is unclear how the applicant’s actual invention meets this limitation.
	Claim 9 lacks antecedent basis for the annular slot in line 7

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Olmos et al (Olmos) US 2008/0140207 A1.
	Olmos discloses the same invention being a spinal intervertebral body fusion device comprising an adjustable Spacer 200 (Figures 16+), comprising an First support plate portion 204 (Figures 20AB) a second support plate portion 202 (Figures 21AB), the first and second support plate portions form lateral openings on opposite sides of the spacer which receive and clamp first and second pushing pieces 206/208 (Figures 23AB and 24 AB), and an operative piece 210 (Figure 22) that moves through the first pushing piece and screws into the first pushing piece.  Rotation of the operative piece forces the first and second pushing pieces toward or away from each other to adjust the distance between the first and second supporting plates.
	In regards to claim 2, the operative piece 210 is formed as a single integral piece with threads for screwing on the second pushing piece.  In view of the 112 rejection above, the invention of Olmos is viewed to read upon the other limitations of this claim as much as the applicant’s own invention.  Specifically, the extension direction is considered to be upward and the second pushing piece is not able to move upward from the operative piece.
	In regards to claim 3 the supporting plates have tapered inner surfaces (Figures 20A and 21A) which define the openings tapering toward each other.
	In regards to claims 4 and 6, Olmos discloses the supporting plates each comprise at least one engagement arm portion integrally formed thereto (240/242).  The first arm is impeded within and moves along the second arm (Figures 16b and 19).  In regards to the first and second inclined stopping surfaces each of the arms comprise inclined side surfaces at the intersection with the supporting plates.  The examiner is considering these inclined surfaces to be the stopping surfaces which correspond to the arms and the ends of the arms are between these stop surfaces and the corresponding plate (Figures 16B/20A/21A).
	In regards to claim 7 and 8, the spacers and supporting plates of Olmos comprise a dovetail type connection forming the claimed protrusions and recesses (220/222/230/232).
It is noted that claim 10 is extremely broad.  In their current form the claims define the first supporting plate and second supporting plate as portions not components or distinct elements.  Therefore, the first and second supporting plate portions can be interpreted as and area or section of a piece of the implant.  The borders and perimeters of these portions can be drawn in any manner.  The do not need to comprise an entire section or even an entire thickness of a component.  Accordingly, the portions of any plate with some thickness can be identified as a tapered shape meeting the claimed requirements.
	Claim 13’s and 14’s requirements for the operative piece, the second pushing piece, first supporting plate, and second supporting plate to be 3D printed are considered to be a product by process limitation.  In general, there are very few components which are not capable of being 3D printed.  The basic solid structures of Olmos lend themselves to be formed from any well-known process including 3D printing.  Accordingly, the operative piece, the second pushing piece, first supporting plate, and second supporting plate of Olmos are fully capable of being 3D printed, which reads upon the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olmos in view of Vrionis et al (Vrionis) US 2014/0277139.  
	Olmos discloses the invention substantially as claimed being comprising an operative piece 210 is formed as a single integral piece with threaded head portion 294 (adjacent end 296), a neck portion (intermediate non-threaded portion), and a threaded potion 294 (opposite end 296).  The operative piece of Olmos comprises a plurality of annular slots including the threads and the open annular grooves within the middle.  In view of the board claim language defining all these components as just “portions” (explained in further detail above), any of these grooves read upon the claimed annular slot.
However, Olmos does not disclose the neck comprises pores.
	Vrionis teaches the use of a spinal fusion system comprising an operative member with threaded head and anchoring portions (Figure 6), but with a porous middle neck section in the same field of endeavor for the purpose of promoting ingrowth and better anchoring within the middle section.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the porous neck section taught by Vrionis with the operative piece of Olmos in order to promote ingrowth throughout the implant not just on the exterior surfaces.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774